FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
the 15th day of October 2008, by and among PERMIAN LEGEND PETROLEUM, LP, a Texas
limited partnership, whose address 3327 West Wadley Avenue, Suite 3, No. 267,
Midland, Texas 79707 (the “Borrower”); PERMIAN LEGEND, LLC, a Texas limited
liability company, whose address is also 3327 West Wadley Avenue, Suite 3,
No. 267, Midland, Texas 79707 (“Permian LLC”); LISA P. HAMILTON, an individual,
3327 West Wadley Avenue, Suite 3, No. 267, Midland, Texas 79707 (“Hamilton”);
and RONNIE L. STEINOCHER, also an individual, whose address is 2100 West Wadley
Avenue, No. 21, Midland, Texas 79701 (“Steinocher”); and AMERICAN STATE BANK, a
Texas banking association, whose address is 620 North Grant, Odessa, Texas
79764-4797 (alternatively, the “Bank” or the “Lender”). Permian LLC, Hamilton,
and Steinocher are collectively referred to herein as the “Guarantors”.

NOTICE IS TAKEN OF THE FOLLOWING:



A.   Borrower, Guarantors, and Lender have previously entered into that certain
Loan Agreement, dated as of August 1, 2008 (the “Original Loan Agreement”). The
Original Loan Agreement amended and superseded previously existing loan
agreements by and among the same parties.



B.   The Original Loan Agreement provides for a term loan in the amount of One
Million Six Hundred and Seventy-Five Thousand and No/100 Dollars
($1,675,000.00)(the “Loan”). The Loan is evidenced by a Term Note, dated as of
August 1, 2008, in the original principal amount of One Million Six Hundred and
Seventy-Five Thousand and No/100 Dollars ($1,675,000.00), executed by the
Borrower in favor of the Lender (the “Original Note”). As currently drafted, the
Original Note matures on October 15, 2008 (the “Original Maturity Date”).



C.   The Original Note is collateralized by Deeds of Trust covering oil and gas
properties owned by the Borrower in the Texas Counties of Haskell, Jones, Nolan,
Reagan, Runnells, and Taylor (as modified or amended, collectively, the “Deeds
of Trust”). In addition, Borrower’s performance under the Original Note is
collateralized by t Guaranty Agreements, under which each Guarantor agrees to
guaranty the Borrower’s indebtedness evidenced by the Original Note
(collectively, the “Guaranty Agreements”).



D.   The Borrower and Guarantors have now asked the Bank to extend the Original
Maturity Date from October 15, 2008 to December 31, 2008 (the “Extended Maturity
Date”). The Bank has agreed to the extension, subject to the terms and
conditions stated in this Amendment.



E.   The Borrower, the Guarantors, and the Lender have agreed to execute this
Amendment in order to recognize the extension of the Original Maturity Date to
the Extended Maturity Date.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Original Loan
Agreement as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Amendment shall have their respective meanings set forth in the Original Loan
Agreement.

2. Amendments.



A.   The definition of “Maturity Dates” found in the Original Loan Agreement is
hereby amended to refer to the Extended Maturity Date.



B.   The term “Structure” is hereby amended by deleting it in its entirety and
substituting the following:

Structure

Borrower will make monthly payments of principal under the Loan, each in the
amount of Twenty-Eight Thousand Seven Hundred and No/100 Dollars ($28,700.00),
plus accrued interest, on or before the first day of each month, with the next
payment being due on November 1, 2008, and the following payment to be due on
December 1, 2008. On December 31, 2008, the date of final maturity hereunder,
all of the outstanding principal and accrued, unpaid interest due under the Loan
will be due and payable.

3. Effectiveness.



A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Original Loan Agreement shall remain
unmodified, and the Original Loan Agreement, as amended and supplemented by this
Amendment, is ratified and confirmed as being in full force and effect.



B.   All references to the Original Loan Agreement herein or in any other
document or instrument among Borrower, Guarantors, and Lender shall hereinafter
be construed to be references to the Original Loan Agreement, as modified by
this Amendment (as so modified, the “Loan Agreement”).



4.   Guarantors. To evidence their continuing guaranty of the Borrower’s
obligation under the Loan, Guarantors have executed this Amendment.



5.   Counterparts: This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.



6.   Notice of Final Agreement:

THIS WRITTEN AGREEMENT AND ANY OTHER INSTRUMENTS EXECUTED BY THE PARTIES
CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

BORROWER:

PERMIAN LEGEND PETROLEUM LP,

A Texas Limited Partnership

      By:   Permian Legend, LLC     General Partner By:  
      /s/ Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager
By:  
      /s/ Ronnie L. Steinocher—
   
 
   
Ronnie L. Steinocher
Manager

GUARANTORS:

      By:   Permian Legend, LLC     General Partner By:  
/s/ Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager
By:  
/s/ Ronnie L. Steinocher—
   
 
   
Ronnie L. Steinocher
Manager

      /s/ Lisa P. Hamilton—
Lisa P. Hamilton, Individually

      /s/ Ronnie L. Steinocher—

Ronnie L. Steinocher, Individually

LENDER:

AMERICAN STATE BANK

By:       /s/ Mike Marshall—
Mike Marshall
Executive Vice President


